Appellant is a grown man with a family. He and his neighbors, the Moses family, were not friends. On the day in question, Nettie Moses, a girl of sixteen years and of less than average size and weight, attempted to *Page 141 
go with a pail to a nearby spring, located across the line on appellant's property. Appellant accosted her at or near the line, and ordered her not to proceed farther. The order was disregarded and appellant shot and wounded her with a pistol. His story was that the girl had seized a stick and was about to assault him. We must refrain from language apt to characterize his conduct, and will say only that on his own testimony the jury was amply warranted in returning the verdict of guilty, and the court in imposing the penitentiary sentence which was pronounced.
When a case is such that the conviction is adequately sustained on the testimony of the defendant himself, as is this case, any error in order to work a reversal must be one which obviously is obnoxious to the indispensable fundamentals of criminal procedure; and there is no such error in this record.
Affirmed.